Citation Nr: 1131585	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for status post fusion for spondylolisthesis, L5-S1, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to April 1993.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In September 2008 and May 2010, the Board remanded the claim for additional development and adjudicative action.  The requested development has been completed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record, such as in the present case.  


FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine; he does not have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; and he does not have neurological impairment which is related to his service-connected low back disability.  

2.  The Veteran does not meet the schedular criteria for TDIU and the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for status post fusion for spondylolisthesis, L5-S1, are not met.  38 U.S.C.A §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5239 (2010).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in June 2004, April 2005, October 2008, and March 2009, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware that it was ultimately the Veteran's responsibility to give VA any evidence pertaining to the claim.  The VCAA letters told the Veteran to provide any relevant evidence in the Veteran's possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The Veteran was notified that that a disability rating and an effective date for the award of benefits will be assigned in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The pertinent requested VA records were obtained.  Although the Board requested that the RO obtain a July 2009 VA neurological examination, the Board notes that the examination was actually conducted in June 2009.  Thus, all relevant records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

June 2004 x-rays of the spine showed posterior spinal fusion of L5-S1 with no acute abnormality, and degenerative disc disease of L4-5 and L5-S1, and was anatomically aligned.  No acute abnormality was seen.  A July 2004 magnetic resonance imaging (MRI) revealed the following: artifact degraded study below L4-5 down to L5-S1, unremarkable lumbar spine down to L3-4; the visualized portion of the L4-5 disc space was unremarkable though the lateral recess was not seen; L5-S1 disc space could not be assessed.  

In August 2004, the Veteran was afforded a VA examination.  At that time, the Veteran reported having chronic low back pain on a daily basis with radicular symptoms to both legs, posteriorly.  The Veteran indicated that the pain radiated laterally and medially to the feet, but no numbness was present.  The Veteran stated that coughing and sneezing exacerbated his pain and that he had pain and morning stiffness when he woke up, but he was also awakened at night.  There was no loss of bowel or bladder control.  The Veteran related that repetitive motion aggravated his back and that he avoided sports activities.  He did not use a brace, cane, or crutch, but took Tramadol, Naproxen, and Elavil.  Range of motion of the spine was generally reduced and flare-ups occurred on an average of three days a week, lasted a few hours, and were relieved by rest and analgesics.  The Veteran could not identify any precipitating factors.  Activities of daily living were performed satisfactorily at home, but were broken up in sections of time.  The Veteran related that he was about to quit his job due to back pain, but was searching for a sedentary job.  His recent x-rays were consistent with degenerative disc disease at L4-5 and L5-S1, and changes consistent with an L5-S1 fusion.  

Physical examination revealed that the lumbar spine was mildly tender to percussion.  There was no frank muscular spasm at the moment.  The Veteran could stand on his heels and toes.  There was pain on movement and restriction of range of motion at 40 degrees of forward flexion, 5 degrees of hyperextension, 20 degrees of lateral bending and rotating on both directions.  Repetitive bending caused increased pain, but no additional motion loss, muscle weakness, or incoordination.  Deep tendon reflexes were equal at the knees and ankles.  Motor testing revealed the quadriceps and anterior tibia group to be 5/5.  Sensation was intact throughout.  There was no muscular atrophy.  Straight leg raiding was negative.  The Veteran had not been prescribed bedrest by a physician or had incapacitating episodes in the last 12 months.  The diagnosis was degenerative disc disease, lumbar spine, status post fusion, L5-S1, for spondylolisthesis, with chronic low back pain and bilateral lower extremity radiculopathy.  The examiner provided a further opinion.  During flare-ups of pain, the examiner expected the Veteran to have an additional motion loss of 15 to 20 degrees in forward flexion, and moderate, lumbar muscular weakness due to potential muscle spasm which would represent the major functional impact.  There would not be expected any incoordination.  In terms of employment, the Veteran would be suitable for sedentary employment, but not suitable for jobs involving long periods of standing, repetitive movement, bending, or lifting.  

A September 2004 electromyography (EMG) was normal and there was no electrodiagnostic evidence for lumbosacral radiculopathy on either side.  

In July 2005, a statement was received from a former employer of the Veteran, indicating that the Veteran had been discharged for not reporting to work.

In June 2007, the Veteran was seen on an emergent basis at Salem Hospital for complaints of severe back spasms.  The diagnosis was acute back strain and the Veteran was prescribed Percocet and Flexeril.  He was also ordered to follow two days of bedrest.  

Private medical evaluations performed by R.M.P., D.O., and dated June 2007 through November 2008, show back treatment.  There was no kyphosis or scoliosis.  The spine was positive for posterior tenderness.  There was paravertebral muscle spasms and right thoracic tenderness as well as right lumbosacral tenderness.  The thoracic spine had muscle spasm and the lumbar spine had muscle spasms as well as moderate to severe pain with motion. There was no sensory loss, but there was decreased motor function in the right lower extremity.  Deep tendon reflexes were greater on the right.  In addition, various testing was performed.  A June 2007  MRI from Mission Medical Imaging revealed a previous L5-S1 fusion with pedicle screws.  The artifact caused by these screws was much greater than the usual case and the examiner could not say anything about the appearance of L4 or L5 vertebrae or of the L4-5 or L5-S1 discs.  A July 2007 computerized tomography (CT) from Salem Radiology Consultants revealed the following: there had been prior posterior fusion at the L5-S1 level and fixation hardware produced significant artifact with limited visualization of the lumbosacral region; there was Grade I anterior spondylolisthesis of L5 on S1, measuring about 4 millimeters; moderately severe degenerative disc disease at L5-S1 and mild degenerative changes at L3-4 and L4-5 disc levels; there appeared to be narrowing of the right L5-S1 neural foramen secondary to disc bulge and endplate spurring, narrowing appeared to be mild to moderate in degree and left neural foramen did not appear to be significantly narrowed; no appreciable canal stenosis at the :5-S1 level where posterior laminectomy had been performed; and mild central canal narrowing at L3-4 secondary to broad based posterior disc bulge.  An August 2007 MRI revealed L4-5 posterior metallic fusion with no hardware complication; minimal grade I, anterolisthesis at L4-5 with no instability demonstrated during flexion or extension; L3-4, L4-5, and L5-S1 disc degenerative disease; and no acute fractures of the lumbar spine.  August 2007 x-rays showed postoperative changes in the lower lumbar spine at the lumbosacral junction.  

In August 2008, the Veteran was seen on an emergent basis at Salem Hospital for complaints of weakness on the right side of the body.  The diagnosis was recreational drug-induced dysarthria and addictive recreational drug personality.  

An August 2008 private evaluation by J.E.Y., M.D., revealed motor strength of 5/5 in all major muscle groups in the upper and lower extremities.  Neurological examination revealed that sensation was decreased in the left L5 and S1 distributions.  Prior MRI testing and CT scan were reviewed.  The physician indicated that the Veteran had undergone lumbar fusion 15 years ago and had been taking narcotics since then.  He complained of worsening pain.  The physician recommended proceeding with a discogram of the lumbar spine.  

Subsequent VA records documented that the Veteran was taking Vicodin as well as Hydrocodone.  The Veteran apparently was having drug-related problems and sought opiate replacement treatment. 

In June 2009, the Veteran was afforded a VA neurological examination.  At that time, it was noted that the Veteran history was complicated by a long history of substance abuse.  The Veteran related that he was a polysubstance user due to back pain, but the examiner indicated that this behavior began while he was still in high school.  Neurological examination was normal.  The Veteran failed to attend his EMG.  

In November 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had pain across his lower back on a regular basis which was a 7 out of 10 on a scale of 1 to 10 with 10 being worse.  In addition, the pain would flare to a 10.  He related that he had taken three ambulance rides to the emergency room in the past 6 months due to pain.  He also indicated that over the past 12 months, his back had flared up enough to cause at least 60-90 incapacitating days.  He stated that he also had radiating pain in the right buttock.  However, he reported that he did not have numbness in his lower extremities.  He did not use assistive devices and tried to exercised and walk a mile about three times per week.  He had been prescribed Piroxicam, Tylenol, and Ibuprofen for the pain, but said that he had been trying to get better pain medication.  He indicated that he had been prescribed Gabapentin which he had not received yet.  The Veteran related that he had trouble holding down a job because he missed 1-2 weeks per month due to the pain.  The examiner stated that it was difficult to fully accept the Veteran's subjective assessment on face value.  He had a long history of drug and alcohol abuse.  It was noted that on the prior VA examination, the Veteran admitted that he was still using drugs.  The private evaluations were discussed and it was noted that the Veteran had lost his insurance and never returned for the recommended discogram.  

On examination, there were no palpable muscle spasms.  Range of motion testing revealed forward flexion of 60 degrees with pain at 20 degrees, extension of zero degrees, right and left lateral flexion as well as rotation of 30 degrees.  Repetition revealed worsening pain, but he was able to push through the pain and maintain the motion.  His muscle strength was normal and there were no focal sensory deficits.  The diagnosis was residual chronic low back syndrome, status post fusion of L5-S1.  The examiner indicated that with repetitive activity, the Veteran was likely to have flare-ups of worsening pain, lack of strength and endurance across the low back.  His range of motion was likely to decrease by another 30 degrees beyond the maximum shown today (for flexion, 60 degrees less 30 degrees or limited to 30 degrees).  The examiner indicated that the Veteran had favorable ankylosis due to his fusion of L5-S1  X-rays revealed stable posterior fusion at L5-S1; moderate disc space narrowing at L3-4 with stable mild disc space narrowing at L4-5 and L5-S1.  The examiner indicated that it was difficult to ascertain how many total incapacitating days the Veteran truly had given that it was difficult to take him at his work due to his long history of drug and alcohol abuse.  However, the examiner opined that it would be less than 6 weeks in a 12 month period.  

A December 2009 evaluation revealed that the Veteran presented with a long history of back pain.  The Veteran described his pain as persistent and constant with radiation into the right flank.  There was no report of left foot pain and the Veteran did not report radicular symptoms.  The Veteran indicated that he had numbness across the low back which he described as a "dull ache weakness."  The Veteran endorsed muscle spasm, but no loss of bowel or bladder function.  The Veteran indicated that he had fallen in the past.  On physical examination, the Veteran walked with a favored antalgic gait and this appeared secondary to unrelated foot pain and was not due to the back.  While the Veteran was sitting, his cervical, thoracic, and lumbar spine was palpated.  There was no muscle spasm, but the Veteran winced to palpation at T5-6, T9-10, L2-3, and L3-4.  On range of motion, flexion was limited to 40 degrees, with pain at 30 degrees.  He could not flex forward secondary to pain.  He could not extent.  His lateral bending was limited to 10 degrees and extension and rotation were limited to no greater than 15 degrees.  Sitting straight leg raise was negative for radicular symptoms, but positive for low back and the Veteran started to shake his left leg when his knee was extended.  His supine straight leg raise was negative for radicular pain bilaterally and positive on the right for low back pain.  Lying prone, he was unable to extend his lumbar spine secondary to pain and was quite uncomfortable in the lying prone position.  Motor function was 4/5 on the hip flexor, demonstrating some spasticity that did not appear organic, but induced.  Other hip motor function was 5/5.  Deep tendon reflexes were present.  The diagnosis was failed back syndrome with L5-S1 pattern of decreased sensation.  There were no radicular symptoms.  

The Veteran has been assigned a 40 percent rating under Diagnostic Code 5239.  

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2010).

Under the criteria for range of motion, the Veteran does not meet the criteria for a 50 percent rating because the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, he only has favorable ankylosis of L5-S1 where the fusion was performed.  He is able to move his thoracolumbar spine to 20 degrees or more, including with DeLuca criteria.  Pain has limited movement to 20 degrees, although the Veteran can move it physically beyond that point.  Motion to 20 degrees falls within the 40 percent criteria.  

The Veteran does not have any associated objective neurologic abnormalities, including, bowel or bladder impairment, or radicular impairment, per neurological testing and examination.

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Veteran contends that he has lost more than 6 weeks.  However, a review of the record has only documented occasional emergency room visits, with one visit ordering 2 days of bed rest.  The record does not reflect that the Veteran has been placed on bed rest by a physician, otherwise.  

The Board notes that the examiners have discussed the Veteran's credibility, in essence, in his reports of back pain and the repercussions thereof, due to his polysubstance abuse history and narcotic pain medication requests.  The Board points out that regardless of these matters, the Veteran has demonstrated a disability level that falls within the 40 percent criteria based on his limitation of motion.  He has also demonstrated supporting symptoms, such as muscle spasms.  However, his complaints of radicular symptoms have not been shown on the objective examination and testing and he failed to attend his most recently scheduled EMG.  These objective findings are more persuasive than the Veteran's complaints since the Veteran was specifically examined and tested to determine the presence, if any, of radicular impairment.  Likewise, his reports of incapacitation are not accompanied by evidence of physician prescribed bed rest which is required in VA's rating schedule.  

Accordingly, an increased rating is not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against a rating in excess of 40 percent at any time during the appeal period.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, as noted above, in Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The RO addressed this matter in the August 2005 rating decision and the Veteran has continued to indicate that his low back disability impedes employment.  He asserts that he can only keep jobs for short periods and misses several weeks a month of work due to low back pain.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for his low back disability, rated as 40 percent disabling, and for tinnitus, which is rated as 10 percent disabling.  The combined rating is 50 percent.  A rating in excess of 40 percent for the low back disability has been denied in this decision.  A 10 percent rating is the maximum rating available for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

At a 50 percent rating, the Veteran's service-connected disabilities do not render him eligible for TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The examiners who conducted the August 2004 and November 2009 examinations addressed the matter of unemployability.  The examiner who conducted the earlier examination indicated that the Veteran was suitable for sedentary employment.  During the later examination, the Veteran related that he had trouble holding down a job because he missed 1-2 weeks per month due to the pain.  However, the examiner stated that it was difficult to fully accept the Veteran's subjective assessment on face value due to his long history of drug and alcohol abuse.  The examiner stated that it was difficult to evaluate how much of the Veteran's job loss was secondary to his back condition versus other confounding variables, such as his long history of drug and alcohol abuse.  The examiner stated that a typical veteran with a condition such as the Veteran's condition would be able to tolerate sedentary type work, which is consistent with the earlier VA examiner's opinion.  

Also of record is a form completed by a prior employer of the Veteran who indicated that the Veteran had been discharged from his job for not reporting in.  There was no mention that it was due to disability or excessive leave taken for disability.  

In sum, the record does not show that the Veteran's tinnitus prevents or combines to prevent employment.  The Veteran's back disability results in significant back limitation and pain.  However, two VA examiners essentially indicated that the Veteran was capable of sedentary employment.  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Also, the November 2009 examiner pointed to other explanations for the Veteran's difficulty with employment.  

Thus, the Board finds that the Veteran's service-connected disabilities alone do not preclude him from engaging in substantially gainful employment.  A combined 50 percent rating contemplates an impairment in the ability to perform substantially gainful employment due to the Veteran's service-connected disabilities.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board believes that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity.  Therefore, a TDIU rating is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for status post fusion for spondylolisthesis, L5-S1, to include entitlement to a TDIU, is denied.  .



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


